DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 07/26/2022 has been entered.

3.	Claims 1–20 are pending for examination in the request for continued examination filed on 07/26/2022.


Examiner’s Remarks
4.	Examiner’s numerous attempts to contact the Applicant’s representative to schedule Applicant’s requested interview were unsuccessful.  Accordingly, this Office action is being issued.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

6.	As to independent claim 1, the claim recites:
“aggregating real-time data that satisfies a same predetermined condition on the one or more nodes to obtain a total amount of real-time data corresponding to the same predetermined condition; and
calculating a degree of completeness of the real-time data that satisfies the same predetermined condition, wherein the degree of completeness is used for indicating a ratio between processed real-time data that satisfies the same predetermined condition and the real-time data aggregated on the one or more nodes, and is a basis for indicating a progress about a completion of processing;

adding the degree of completeness for the real-time data that satisfies the same predetermined condition to transform an indicator of the real-time data that satisfies the same predetermined condition into two indicators, the two indicators including a timestamp of the real-time data that satisfies the same predetermined condition and the degree of completeness ...
determining whether to report an alarm based at least in part on the degree of completeness and the real-time data that satisfies the same predetermined condition.”

As to independent claims 8 and 15, the claim recites similar language of commensurate scope as claim 1.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “computer” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the recitation of:
“one or more computing devices” (claim 1); and
“one or more processors” and “memory” (claim 8),

the performance of these steps in the context of the claims reasonably encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.

For instance, claim 8 recites the additional elements of “one or more processors; memory” and “a collection module stored in the memory and executable by the one or more processors” that perform these steps.  The “processors” and “memory” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

These claims further include the additional step of:
(a)   “collecting real-time data received by one or more nodes in a distributed system, each collected piece of real-time data being associated with a respective timestamp.”

This step however merely represents pre-solution activities involving the collection of data for use by the claimed process.  This activity is considered insignificant “extra-solution activity” in the computer or information technology field, the addition of which does not amount to an inventive concept.

As shown, claim 1 includes the step of:
(a)   “storing the degree of completeness and the timestamp of the real-time data that satisfies
the same predetermined condition together in a database.”

This step however merely represent post-solution activities involving the storage of data generated by the claimed process. These types of activities are considered insignificant “extra-solution activities” in the computer or information technology field, the addition of which does not amount to an inventive concept.

As shown, the claims also include elements such as:
(1)   “one or more nodes in a distributed system.”
(2)   “each collected piece of real-time data being associated with a respective timestamp,”
(3)   “wherein degree of completeness is used for indicating a ratio between processed real-time data that satisfies the same predetermined condition and the real-time data aggregated on the one or more nodes, and is a basis for indicating a progress about a completion of processing,” and
(4)   “an alarm monitoring system.”

These exemplary elements however merely describe the general technical or computing environment (e.g. a distributed system having one or more nodes each receiving real-time data associated with a respective timestamp) and restrict the processed information or data to a particular type or category. Limitations that generally link the use of the judicial exception to a particular technological environment or field of use, neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.

Accordingly, the additional step(s) or element(s) of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.

7.	As to dependent claims 2–7, 9–14, and 16–20, each of these claims either (1) recites additional step(s) or element(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage; and as a whole is also directed and confined to the same process set forth in claims 1, 8 and 15.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Response to Arguments
8.	Applicant’s arguments with respect to the claims have been considered but they are not persuasive.  Therefore, the 101 rejections are maintained.

In the Remarks, the Applicant contends the following:

a.	As to the 101 rejections, the claimed subject matter of the pending claims are directed to an improvement in existing technology.
Specifically, the accuracy of the recited “alarm monitoring system” is improved by making a decision of whether to report an alarm based on real-time data and a degree of completeness (e.g., a processing progress) of the real-time data, thereby avoiding incorrect alarm actions.

The Examiner disagrees:

As to (a), incorporating a degree of completeness feature that is used to indicate a progress about a completeness of processing simply does not add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself because it merely restricts or links the processed information or data to a particular type, technological environment, or field of use.
As presented, the claims do not include any additional element(s) or step(s) integrating the abstract idea into a practical application. For example, neither the step of “determining whether to perform an action based at least in part on the degree of completeness and the real-time data that satisfies the same predetermined condition” or any other steps impose any meaningful limits on practicing the abstract idea, or integrate the abstract idea into a practical application that results in an improvement to a computer or other technological environments.
Additionally, the step of “determining whether to report an alarm based at least in part on the degree of completeness and the real-time data that satisfies the same predetermined condition” does not necessitate the actual reporting of the alarm or the performance of any other specific actions manifesting in a realized improvement to the computer.
Finally, as MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field sets forth, “[i]t is important to note that in order for a method claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally, cannot be said to improve computer technology.”
And as shown above, the claimed steps of:
“aggregating real-time data ...; and
calculating a degree of completeness of the real-time data ...;
adding the degree of completeness for the real-time data ...; and
determining whether to report an alarm based at least in part on the degree of completeness and the real-time data that satisfies the same predetermined condition”

may be reasonably performed mentally in their entirety and thus cannot be said to improve a computer technology.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
September 3, 2022